Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendments filed on 10/08/2021.
Claims 1, 5, 7-8, 10, 12-13 and 15-17 are currently pending.
Claims 1 and 15-16 are rejected.
Claims 5, 7-8, 10, 12-13 and 17 are allowed.
Claims 1, 5, 10 and 15 are independent claims.

Response to Amendment
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 1 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masato Kitazoe et al. (US 2009/0163211 A1), hereinafter Kitazoe, in view of Chris Pudney et al. (US 2017/0208510 A1), hereinafter Pudney.
For claim 1, Kitazoe teaches a method for requesting a radio resource control (RRC) connection by a user equipment (UE) in a wireless communication system, the method comprising: 
generating a message for an RRC connection request (Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may ; 
generating a medium access control protocol data unit (MAC PDU) which comprises (i) a header including a logical channel identity (LCID) and (ii) the generated message (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH. Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may have a value of zero.  The UE may generate a MAC SDU comprising the RRC message and may generate a MAC sub-header comprising the reserved LCID.); and 
transmitting the generated MAC PDU to a base station (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.).
	Pudney further teaches wherein the LCID informs that the generated message is used for any one of (i) an initial RRC connection request, (ii) an RRC connection reestablishment request, and (iii) an RRC connection resumption request (Pudney, Figs. 4, 5 and paragraph 20 teach the communications device (UE) inserts or includes at least some of the capabilities into the MAC header, preferably by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with the LCID informs that the generated message is used for any one of (i) an initial RRC connection request, (ii) an RRC connection reestablishment request, and (iii) an RRC connection resumption request taught in Pudney. Because both Kitazoe and Pudney teach generating and transmitting a MAC PDU comprising a LCID, Pudney explicitly teaches the LCID informs that the generated message is used for any one of (i) an initial RRC connection request, (ii) an RRC connection reestablishment request, and (iii) an RRC connection resumption request.
For claim 15, Kitazoe teaches a user equipment (UE) for requesting a radio resource control (RRC) connection in a wireless communication system, the UE comprising: 
a memory (Kitazoe, Fig. 14 item 1442); 
a transceiver(Kitazoe, Fig. 14 item 1434a); 
a processor (Kitazoe, Fig. 14 item 1440) to connect the memory and the transceiver, wherein the processor is configured to:
generate a message for an RRC connection request (Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent ; 
generate a medium access control protocol data unit (MAC PDU) which comprises (i) a header including a logical channel identity (LCID) and (ii) the generated message (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH. Kitazoe, Fig. 8A and paragraph 80 teach The message sent on the control channel may comprise an RRC message sent on the CCCH for random access by the UE.  The RRC message may comprise an RRC Connection Re-establishment Request message for RRC connection re-establishment, an RRC Connection Request message for attachment or subsequent access, etc. The reserved channel identifier may comprise a reserved LCID, which may have a value of zero.  The UE may generate a MAC SDU comprising the RRC message and may generate a MAC sub-header comprising the reserved LCID.); and 
transmit the generated MAC PDU to a base station (Kitazoe, Fig. 8A and paragraph 80 teach The UE may then generate a MAC PDU comprising the MAC sub-header and the MAC SDU and may send the MAC PDU on the UL-SCH.).
	Pudney further teaches wherein the LCID informs that the generated message is used for any one of (i) an initial RRC connection request, (ii) an RRC connection reestablishment request, and (iii) an RRC connection resumption request (Pudney, Figs. 4, 5 and paragraph 20 teach the communications device (UE) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Kitazoe with the LCID informs that the generated message is used for any one of (i) an initial RRC connection request, (ii) an RRC connection reestablishment request, and (iii) an RRC connection resumption request taught in Pudney. Because both Kitazoe and Pudney teach generating and transmitting a MAC PDU comprising a LCID, Pudney explicitly teaches the LCID informs that the generated message is used for any one of (i) an initial RRC connection request, (ii) an RRC connection reestablishment request, and (iii) an RRC connection resumption request.
For claim 16, Kitazoe and Pudney further teach the method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (Kitazoe, Fig. 1, 14 and paragraph 27 teach a wireless communication network 100, which may be an LTE network. Network 100 may include evolved Node Bs (eNBs) 110 and other network entities described by 3GPP. An eNB may be a fixed station that communicates with the UEs and may also be referred to as a Node B, a base station, an access point, etc. Each eNB may provide communication coverage for a particular geographic area.).





Response to Arguments
10. 	Applicant's arguments (Remarks, pages 1-3) filed 10/08/2021 have been fully considered but they are moot because of the new ground of rejection.

	Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412